Citation Nr: 0123460	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  91-41 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
August 1945 and from September 1946 to August 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1990 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Salt Lake City, Utah.  The Board notes that in an 
April 1992 decision, the Board remanded this case for 
additional development.  The case has been returned to the 
Board and is ready for appellate review.                

In March 1995, the Board informed the appellant that two 
former employees of the Board may have tampered with records 
contained in some veterans' claims files during and after 
1990, that the appellant's appeal had been handled by one of 
those employees, and that the appellant had the right to 
inspect the veteran's claims file to independently determine 
whether it had been subject to tampering.  An outline of the 
appellant's rights and procedures for additional action were 
included.  The appellant did not respond to the letter.  
Accordingly, the Board will proceed on the record in this 
case with respect to the issue that is before it.


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1990.  

2.  According to the certificate of death, the cause of death 
was embolic stroke, left cerebral hemisphere, which was due 
to (or as a consequence of) advanced squamous cell cancer of 
the left ear and neck, which was due to (or as a consequence 
of) immunosuppression with cyclosporine, which was due to (or 
as a consequence of) a cardiac transplant.  

3.  At the time of the veteran's death, service connection 
was in effect for the residuals of a simple fracture of the 
nasal bones, with a zero percent disabling rating.  

4.  The veteran's cause of death, which was embolic stroke, 
left cerebral hemisphere, which was due to (or as a 
consequence of) advanced squamous cell cancer of the left ear 
and neck, which was due to (or as a consequence of) 
immunosuppression with cyclosporine, which was due to (or as 
a consequence of) a cardiac transplant, was not manifested 
until many years after service and is not related to service.


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially to cause, the veteran's death.  
38 U.S.C.A. §§ 1155, 5103A (West Supp. 2001); 38 C.F.R. §§ 
3.303, 3.309, 3.311, 3.312 (2001).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The official death certificate indicates that the veteran 
died on May [redacted], 1990 at the age of 64.  According to the 
certificate of death, the cause of death was embolic stroke, 
left cerebral hemisphere, which was due to (or as a 
consequence of) advanced squamous cell cancer of the left ear 
and neck, which was due to (or as a consequence of) 
immunosuppression with cyclosporine, which was due to (or as 
a consequence of) a cardiac transplant.  It was also noted 
that other significant conditions contributing to death but 
not resulting in the underlying cause given above included 
ischemic heart disease leading to cardiac transplantation.  
At the time of the veteran's death, service connection was in 
effect for the residuals of a simple fracture of the nasal 
bones, with a zero percent disabling rating.  

The veteran's DD Form 214, Certificate of Release or 
Discharge From Active Duty, shows that he served in the 
Merchant Marines from December 1943 to August 1945.  The form 
also reflects that he received the Merchant Marine Emblem and 
a Pacific War Zone Bar.  In addition, the veteran's WD AGO 
Form 53, Honorable Discharge, shows that he served in the 
United States Air Force from September 1946 to August 1949.  
The form also reflects that the veteran's Military 
Occupational Specialty (MOS) was as a radiological 
technician. 

The evidence of record shows that although the veteran's 
service medical records from his period of service with the 
Merchant Marines from December 1943 to August 1945 are not of 
record, his service medical records from his period of 
service with the United States Air Force from September 1946 
to August 1949 are of record.  The records from that period 
of time are negative for any complaints or findings of any 
heart disorder or skin disability, including squamous cell 
cancer of the left ear and neck.  The veteran's separation 
examination, dated in July 1949, shows that at that time, in 
regard to the veteran's heart and skin, it was noted that 
there were no significant abnormalities.   

A Discharge Summary from the University of Utah Medical 
Center shows that the veteran was hospitalized in March 1990.  
According to the Summary, the veteran was status post 
orthotopic heart transplant in March 1987 for ischemic 
cardiomyopathy.  The veteran had a squamous cell carcinoma of 
the left ear which was treated previous to the transplant 
with wide excision.  However, in the face of the 
immunosuppression required for the veteran's orthotopic heart 
transplant, his squamous cell carcinoma of the ear recurred 
with marked aggressiveness and he was currently suffering 
from metastatic squamous cell carcinoma.  The veteran was 
treated with wide excision of the left ear lesion followed by 
radiation therapy, followed by chemotherapy as the lesion 
reoccurred and was later found in his cervical lymph nodes.  
Upon his discharge, he was diagnosed with the following: (1) 
status post orthotopic heart transplant, (2) squamous cell 
carcinoma of the skin with metastases, (3) malignant pleural 
effusion, and (4) cerebrospinal fluid carcinomatosis.  A 
Death Summary from the University of Utah Medical Center 
shows that the veteran was readmitted in April 1990 and died 
during his hospitalization in May 1990.  

In June 1992, the RO requested that the National Personnel 
Records Center (NPRC) provide any other records containing 
radiation exposure information in regard to the veteran.  In 
July 1992, the NPRC responded that there was no radiation 
exposure documentation for the veteran on file.  

A letter from L.D., Major, United States Air Force, Chief, 
Radiation Dosimetry, Armstrong Laboratory, Brooks Air Force 
Base, dated in August 1992, to the RO, shows that at that 
time, Major D. stated that in response to the RO's request, 
he had queried the United States Air Force Master Radiation 
Exposure Registry for dosimetry data in regard to the 
veteran.  According to Major D., he found no external or 
internal radiation (bioassay) exposure data in the Registry.  

In August 1992, the RO received private medical records from 
the Alta View Hospital, from January 1986 to November 1987, 
and from St. Marks Hospital, from September to October 1985 
and April 1986.  The Alta View Hospital records show that in 
January 1986, the veteran was diagnosed with congestive heart 
failure.  The St. Marks Hospital records reflect that the 
veteran was hospitalized from September to October 1985 after 
suffering an inferior wall myocardial infarction in August 
1985.  Upon his discharge, he was diagnosed with the 
following: (1) severe multi-vessel coronary artery disease, 
(2) chronic obstructive pulmonary disease, (3) postoperative 
cerebral vascular accident, times two, and (4) coumadin 
anticoagulant therapy.  The records also include a Discharge 
Summary which reflects that the veteran was hospitalized in 
April 1986.  Upon his discharge, he was diagnosed with 
organic heart disease, etiology arteriosclerotic 
cardiovascular disease anatomy, coronary artery disease and 
evidence of cardiomyopathy physiology, congestive heart 
failure, with a recent five vessel bypass graft, a prior 
inferior wall myocardial infarction (MI), and evidence of 
complex premature ventricular contractions (PVC's).  

In August 1992, the RO received private medical treatment 
records from R. Kim Davis, M.D., from September 1989 to March 
1990.  The records show intermittent treatment for the 
veteran's squamous cell carcinoma.  According to the records, 
in March 1990, it was noted that the veteran had a heart 
transplant in 1987 and had been on immunotherapy since that 
time.  In 1988, the veteran was diagnosed with a small 
squamous cell carcinoma of the left ear and he subsequently 
underwent auriculectomy, parotidectomy, and skin excision.  
The carcinoma, however, continued to grow and he underwent 
anterior cervical lymph node dissection in October 1989, with 
three out of four of the nodes removed being positive.  The 
veteran subsequently underwent external beam irradiation 
treatment and at the completion of the treatment, there was 
no gross residual disease evident.  Unfortunately, the 
veteran was re-admitted in March with a pleural effusion 
which was found to be malignant.  The diagnosis was of 
squamous cell carcinoma of the left ear, previously treated 
with irradiation and currently metastasizing to bones, right 
thorax, and central nervous system.  

A letter from the Public Health Service (PHS) Health Data 
Center, dated in September 1992, shows that at that time, the 
PHS stated that they only had medical records of former PHS 
(Marine) Hospitals and Clinics.  The PHS attached a list of 
the facilities for which records were possibly available.  

In September 1992, the RO received private medical records 
from the Cottonwood Hospital.  The records show that the 
veteran was hospitalized in August 1985 and diagnosed with 
acute inferior wall myocardial infarction.  According to the 
records, the veteran was again hospitalized in March 1986.  
Upon his discharge, he was diagnosed with organic heart 
disease, etiology arteriosclerotic coronary artery disease 
(ASCVD), anatoma coronary artery disease, physiology status 
post inferior wall myocardial infarction in August 1985, with 
successful Streptokinase thrombolytic therapy of the right 
coronary artery and a subsequent five-vessel coronary artery 
bypass graft.   

In September 1992, the RO received private medical records 
from M. Piepkorn, M.D., from July 1988 to October 1989.  The 
records show treatment for the veteran's squamous cell 
carcinoma.  

A medical statement from John J. Zone, M.D., Chief of the 
Dermatology Section of the VA Medical Center (VAMC) in Salt 
Lake City, dated in May 1993, shows that at that time, Dr. 
Zone stated that the RO had requested that he evaluate the 
veteran's claims file and provide an opinion as to whether 
the veteran's documented skin cancer was a result of sun 
exposure during service.  Dr. Zone indicated that following a 
review of the veteran's claims file, it appeared that the 
veteran had a large amount of sun exposure from 1943 to 1945.  
Dr. Zone noted that although he had no exact documentation, 
it appeared that the veteran had excessive sun burning while 
serving in the Merchant Marines during that period of time.  
In 1988, the veteran was diagnosed with squamous cell 
carcinoma of the left ear.  According to Dr. Zone, the 
veteran had been treated with Imuran, Cytoxan, cyclosporine, 
and prednisone for cardiac transplant.  In addition, he was 
known to have basal cell carcinoma of the temple and he was 
also known to have transient ischemic attacks.  He 
subsequently had progressive problems with spread of the 
advanced squamous cell carcinoma of the left ear and neck.  
The veteran died in May 1990 and the cause of death was 
listed as an embolic stroke to the left cerebral hemisphere 
with advanced squamous cell carcinoma of the left ear and 
neck, immunosuppression with cyclosporine and cardiac 
transplant.  

In the May 1993 statement, Dr. Zone indicated that there 
seemed to be little question that the veteran's extensive 
squamous cell carcinoma initially starting in his skin 
contributed to his death.  According to Dr. Zone, the only 
question for discussion was whether his skin cancer was 
caused by sun exposure during the time from 1943 to 1945.  
Dr. Zone noted that in the present situation, there were at 
least three factors that were likely to be contributing to 
the veteran's severe skin cancer.  First, the genetic 
background of an individual strongly contributed to the 
predisposition to skin cancer.  Dr. Zone stated that lightly 
skinned people were much more likely to develop skin cancer 
independent of total sun exposure.  Second, the veteran's 
treatment with immunosuppressives, including cyclosporine, no 
doubt contributed to the severity of his skin cancer.  
According to Dr. Zone, squamous cell carcinoma of the skin, 
which was usually not a severe problem, was of much greater 
concern in immunosuppressed patients.  Dr. Zone indicated 
that he believed strongly that the immunosuppressive drugs 
used in the veteran decreased his immune response and allowed 
the squamous cell carcinoma of the skin to become a much more 
severe problem than it would have otherwise been.  Third, sun 
exposure was a strong initiating event in squamous cell 
carcinoma of the skin.  According to Dr. Zone, it was 
believed to be related to the total dose of ultraviolet light 
during a lifetime, as well as extensive individual sunburns.  
It was Dr. Zone's opinion that in the veteran's case, his 
total ultraviolet dose during a lifetime, in combination with 
his immunosuppression, all contributed to his skin cancer.  
Dr. Zone stated that to the extent that the veteran received 
ultraviolet light exposure from 1943 to 1945, "one must 
say" that ultraviolet light exposure was "likely" to have 
contributed to his skin cancer.  However, it was Dr. Zone's 
opinion that it was impossible to say that particular 
ultraviolet light exposure was "responsible for" his skin 
cancer to any greater extent than any other exposure to 
ultraviolet during his lifetime.  

In April 1994, a hearing was conducted at the RO.  At that 
time, the appellant testified that while the veteran was 
serving in the Merchant Marines from 1943 to 1945, he was 
stationed in the South Pacific.  (T.1).  The appellant stated 
that during that period of time, the veteran was exposed to 
solar radiation and suffered a severe sun burn to his face, 
neck, and ears.  (Id.).  She indicated that the veteran was 
subsequently hospitalized for three days for third degree 
burns.  (Id.).  According to the appellant, prior to the 
veteran's death from skin cancer, he was told by his 
physicians, specifically Dr. Davis and Dr. Piepkorn, that his 
skin cancer was caused from a severe sun exposure in his 
earlier life.  (T.2).  The appellant noted that the only sun 
exposure that the veteran had in his early life was during 
his service in the Merchant Marines.  (Id.).  She reported 
that the veteran had a light complexion and was always very 
careful to protect his skin from the sun.  (Id.).  According 
to the appellant, following the veteran's discharge, he 
worked for the railroad for one year and subsequently worked 
for Kanakock Copper in Magna, Utah for 35 years until his 
retirement.  (T.3).  

In September 1994, the RO received private medical treatment 
records from Dr. K. Davis, from May 1988 to May 1990.  The 
records show intermittent treatment for the veteran's 
squamous cell carcinoma.  


II.  Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In an April 1992 decision, 
the Board remanded this case.  At that time, the Board 
requested that the RO obtain the veteran's treatment records 
from Dr. K. Davis and Dr. M. Peipkorn.  The RO was also 
requested to obtain and associate with the veteran's claims 
file the veteran's service medical records from his service 
with the American Merchant Marines from December 1943 to 
August 1945.  After the aforementioned development was 
completed, the RO was to request that a VA specialist in 
dermatology review the entire record and provide an opinion 
as to whether the veteran's documented skin cancer was the 
result of sun exposure during service.  The RO was also 
requested to develop the appellant's claim for service 
connection for the cause of the veteran's death pursuant to 
the provisions of 38 C.F.R. § 3.311(b).   

In the instant case, in July 1992, the NPRC responded to the 
RO's request for any other records containing radiation 
exposure information in regard to the veteran.  In addition, 
a letter from Major D., dated in August 1992, shows that at 
that time, Major D. informed the RO that he had found no 
external or internal radiation (bioassay) exposure data in 
the United States Air Force Master Radiation Exposure 
Registry.  The Board further notes that in August 1992, the 
RO received private medical treatment records from the Alta 
View Hospital, from January 1986 to November 1987, St. Marks 
Hospital, from September to October 1985 and April 1986, and 
Dr. K. Davis, from September 1989 to March 1990.  Moreover, 
in September 1992, the RO received a letter from the PHS and 
private medical treatment records from the Cottonwood 
Hospital, dated in August 1985 and March 1986, and from Dr. 
Piepkorn, from July 1988 to October 1989.  Furthermore, in 
May 1993, the RO received a VA medical statement from Dr. 
John Zone, and in September 1994, the RO received private 
medical treatment records from Dr. K. Davis, from May 1988 to 
May 1990.  The evidence of record also includes a Discharge 
Summary from the University of Utah Medical Center, dated in 
March 1990, and a Death Summary from the University of Utah 
Medical Center, dated in May 1990.  Thus, in light of the 
above, the Board concludes that there is no indication that 
there are additional documents that have not been obtained 
and would be pertinent to the present claim.  The appellant 
has been accorded the opportunity to present evidence and 
argument in support of the claim, including at a personal 
hearing.  

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  
No further development is required in order to comply with 
VA's duty to assist.   


III.  Analysis

Service connection may be granted for an injury or disease 
incurred in or aggravated by military service.  38 U.S.C.A. § 
1110 (West 1991 & Supp. 2001). Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (2001).

The Board notes that service connection claims based on in- 
service exposure to radiation may be addressed under 38 
C.F.R. § 3.309(d) or 3.311.

A disease associated with exposure to radiation, listed in 38 
C.F.R. § 3.309, will be considered to have been incurred in 
service under the circumstances outlined therein.  
Specifically, if a veteran, while on active duty, active duty 
for training, or inactive duty training, participated in a 
radiation-risk activity, as defined by regulation, the 
following diseases shall be service connected, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307 are also satisfied: Leukemia (other than 
chronic lymphocytic leukemia); cancers of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder, salivary gland and 
urinary tract; multiple myeloma; lymphomas (except Hodgkin's 
disease); and primary liver cancer (except if cirrhosis or 
hepatitis B is indicated).  38 C.F.R. § 3.309(d).  A 
radiation exposed is one who, while serving on active duty, 
was exposed to a radiation risk activity.  38 C.F.R. 
§ 3.309(d)(3)(i)(2001).  These activities include on-site 
participation involving atmospheric detonation of a nuclear 
device, occupation of Hiroshima or Nagasaki between August 6, 
1945 and July 1, 1946, and internment as a POW of the 
Japanese who was subject to the same degree of exposure as a 
member of the Hiroshima or Nagasaki occupation forces.  
38 C.F.R. § 3.309(d)(3)(ii)(2001).  

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311 (1999).  To consider service connection under section 
3.311, the evidence must show the following: (1) the veteran 
was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulations.  If any of the foregoing three requirements 
has not been met, service connection for a disease claimed as 
secondary to exposure to ionizing radiation will not be 
granted under section 3.311. 38 C.F.R. § 3.311(b)(1)(iii) 
(2001).

For the purposes of 38 C.F.R. § 3.311, radiogenic disease 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum and lymphomas other than Hodgkin's disease; prostate 
cancer; and any other cancer. 38 C.F.R. § 3.311(b)(2) 
(20010).  In addition, the provisions of 38 C.F.R. § 
3.11(b)(5)(iv) provide that to warrant service connection, 
pancreatic cancer must become manifest five years or more 
after exposure.

To summarize, the appellant contends, in essence, that the 
veteran's advanced squamous cell cancer of the left ear and 
neck, which caused him to suffer an embolic stroke of the 
left cerebral hemisphere which caused his death, was related 
to in-service sun exposure.  The appellant maintains that 
while the veteran was serving in the Merchant Marines, he 
suffered from a severe sun burn and was hospitalized for 
three days with third degree burns.  She contends that due to 
his in-service sun exposure, the veteran developed skin 
cancer years later which resulted in his death.  In this 
regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the appellant possesses medical expertise, 
nor is it contended otherwise.  Therefore, her opinion that 
the veteran's death was related to his period of active 
service, specifically in-service sun exposure, is not 
competent evidence. 

In the instant case, the Board notes that the weight of the 
probative evidence does not establish either by equipoise or 
by preponderance that the veteran's death-causing conditions, 
including embolic stroke, left cerebral hemisphere, which was 
due to (or as a consequence of) advanced squamous cell cancer 
of the left ear and neck, began in or were etiologically 
related to his military service.  The Board notes that 
although the veteran's service medical records from his 
period of service with the Merchant Marines from December 
1943 to August 1945 are not of record, his service medical 
records from his period of service with the United States Air 
Force from September 1946 to August 1949 are of record.  The 
records from that period of time are negative for any 
complaints or findings of any heart disorder or skin 
disability, including squamous cell cancer of the left ear 
and neck.  In addition, the veteran's separation examination, 
dated in July 1949, shows that at that time, in regard to the 
veteran's heart and skin, it was noted that there were no 
significant abnormalities.  

The Board notes that the first medical evidence of any of the 
veteran's death-causing conditions was in 1985, approximately 
36 years after the veteran's discharge.  In addition, even 
accepting as true the appellant's contention that during the 
veteran's period of service in the Merchant Marines, he 
suffered from a severe sunburn and was hospitalized for three 
days, the Board observes that the evidence of record is still 
negative for any medical evidence specifically showing that 
the veteran's in-service sun exposure caused, or contributed 
substantially or materially to cause, him to develop squamous 
cell cancer of the left ear and neck which resulted in 
embolic stroke of the left cerebral hemisphere causing his 
death.  The Board recognizes that the appellant contends that 
prior to the veteran's death from skin cancer, he was told by 
his physicians, specifically Dr. Davis and Dr. Piepkorn, that 
his skin cancer was caused from a severe sun exposure in his 
earlier life.  However, the Board notes that although the 
evidence of record is negative for any statements from either 
Dr. Davis or Dr. Piepkorn indicating that the veteran's skin 
cancer was due to a severe sun exposure in his earlier life, 
the Board observes that the appellant has not contended that 
Dr. Davis or Dr. Piepkorn had specifically stated that the 
veteran's skin cancer was due to in-service sun exposure.  
Rather, as stated above, her contention is that Dr. Davis and 
Dr. Piepkorn had informed the veteran that his skin cancer 
was caused by severe sun exposure in his earlier life.  

The Board further notes that although in the May 1993 VA 
medical statement from Dr. Zone, Dr. Zone states that to the 
extent that the veteran received ultraviolet light exposure 
from 1943 to 1943, "one must say" that ultraviolet light 
exposure was "likely" to have contributed to his skin 
cancer, he did not specifically state that the veteran's in-
service sun exposure caused him to later develop skin cancer.  
This distinction is crucial, for the United States Court of 
Appeals for Veterans Claims (Court) has held that where a 
physician is unable to provide a definitive causal 
connection, the opinion on that issue constitutes "what may 
be characterized as 'non-evidence.'"  See Perman v. Brown, 5 
Vet. App. 237, 241 (1993) (citing Sklar v. Brown, 5 Vet. App. 
104, 145-46 (1993); Kates v. Brown, 5 Vet. App. 93, 95 
(1993); and Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992)).  In addition, the Board observes that Dr. Zone also 
indicated that it was impossible to say that particular 
ultraviolet light exposure was "responsible for" the 
veteran's skin cancer to any greater extent than any other 
exposure to ultraviolet during his lifetime. Thus, given the 
fact that the medical opinion from Dr. Zone is speculative, 
at best, the Board finds that such medical opinion is of 
diminished probative value on the issue of entitlement to 
service connection for the cause of the veteran's death.  See 
Bostain v. West, 11 Vet. App. 124 (1998); see also Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the 
Board is entitled to independently assess the weight of the 
evidence before it).

The Board further observes that in July 1992, the NPRC 
responded to the RO's request for any other records 
containing radiation exposure information in regard to the 
veteran.  At that time, the NPRC stated that there was no 
radiation exposure on file.  In addition, a letter from Major 
D., dated in August 1992, shows that at that time, Major D. 
informed the RO that he had found no external or internal 
radiation (bioassay) exposure data in the United States Air 
Force Master Radiation Exposure Registry.  Thus, in light of 
the above, it the Board's determination that the evidence of 
record does not show that the appellant participated in a 
radiation-risk activity, as described in 38 C.F.R. 
§ 3.309(d)(3)(ii), nor does the evidence of record show that 
he was exposed to ionizing radiation.  Moreover, the Board 
notes that the evidence of record is negative for any medical 
evidence showing that the appellant developed skin cancer due 
to his in-service job as a radiological technician.  

In light of the above, it is the Board's determination that 
there is no probative medical evidence of record in support 
of the appellant's claim that the veteran's cause of death, 
which was embolic stroke, left cerebral hemisphere, which was 
due to (or as a consequence of) advanced squamous cell cancer 
of the left ear and neck, which was due to (or as a 
consequence of) immunosuppression with cyclosporine, which 
was due to (or as a consequence of) a cardiac transplant, was 
related to service.  Specifically, there is no medical 
evidence of record showing that the veteran's in-service sun 
exposure caused him to develop skin cancer which caused him 
to suffer an embolic stroke and cause his death.  Thus, it is 
the Board's determination that the preponderance of the 
evidence is against the proposition that a service-connected 
disability caused, or contributed substantially or materially 
to cause, the veteran's death.  Accordingly, the appellant's 
claim must be denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

